DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 1/21/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Claims 1, 7-8, 10, 12, 14, 16-17, 19-20, and 30 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafacz et al. (US 2017/0091104), Bondarenko et al. (US 2019/0272234), and Hadimioglu et al. (High Performance Memory Systems).
With respect to claim 1, Rafacz teaches of a prefetcher, comprising: a prefetch address generating circuit, generating a prefetch address based on a reference product and an offset 
an address tracking circuit, coupled to the prefetch address generating circuit (fig. 2-3; paragraph 30-32; tracking storage (38) and previous access request address storage (52) which are both indirectly coupled to prefetch generation circuitry (40)); and
an offset control circuit, coupled to the prefetch address generating circuit and the address tracking circuit (fig. 2-3; paragraph 30-32; prefetch stride control (50) is indirectly coupled to tracking storage (38), previous access request address storage (52), and prefetch generation circuitry (40); as prefetch stride control signals prefetch generation circuitry, it must be coupled to it),
wherein when the offset control circuit receives an access address, the offset control circuit updates the offset amount according to second prefetch information, the access address, the prefetch address, and the historical addresses (fig. 3; paragraph 32; where prefetch stride control receives access request addresses and determines the stride and stride confidence value using the previous access request addresses, previous stride length and confidence and initiates a prefetch using the access request address and the stride length), and
provides an updated offset amount to the prefetch address generating circuit (fig. 3; paragraph 32; where the control circuitry signals to the prefetch generation circuitry that the prefetch request should be generated for the access request address using the stride length).
Rafacz fails to explicitly teach of (1) generating a prefetch address based on a reference product which is calculated by multiplying a first stride and an offset amount, wherein the first stride is a parameter of first prefetch information; (2) an address tracking circuit, coupled to the 
However, Bondarenko teaches of an address tracking circuit, coupled to the prefetch address generating circuit, and storing the prefetch address and a plurality of historical prefetch addresses (fig. 3; paragraph 82; where the address table stores memory addresses for accesses to previously prefetched data elements); and
wherein when the offset control circuit receives an access address, the offset control circuit updates the offset amount according to second prefetch information, the access address, the prefetch address, and the historical prefetch addresses (fig. 2-3; paragraph 67-79, 82-83; where the offset value selection circuitry determines the best offset using the address table containing addresses of previously prefetched and accessed data elements, the candidate offsets (second prefetch information) and the access address).
The combination of Rafacz and Bondarenko fails to explicitly teach of generating a prefetch address based on a reference product which is calculated by multiplying a first stride and an offset amount, wherein the first stride is a parameter of first prefetch information.
However, Hadimioglu teaches of generating a prefetch address based on a reference product which is calculated by multiplying a first stride and an offset amount, wherein the first stride is a parameter of first prefetch information (page 220, 1st paragraph of section 14.5.4; where the prefetch distance (claimed reference product) is calculated by multiplying the number 
Rafacz and Bondarenko are analogous art because they are from the same field of endeavor, as they are directed to managing prefetching.
It would have been obvious to one of ordinary skill in the art having the teachings of Rafacz and Bondarenko before the time of the effective filing of the claimed invention to incorporate the address table and process of determining the best offset of Bondarenko in Rafacz.  Their motivation would have been to provide higher performance and avoid polluting the cache (Bondarenko, paragraph 4).
Rafacz, Bondarenko, and Hadimioglu are analogous art because they are from the same field of endeavor, as they are directed to managing prefetching.
It would have been obvious to one of ordinary skill in the art having the teachings of Rafacz, Bondarenko, and Hadimioglu before the time of the effective filing of the claimed invention to incorporate the traditional prefetch distance calculating of Hadimioglu into the combination of Bondarenko in Rafacz.  Their motivation would have been to ensure the data prefetched is received before it is predicted to be needed.
With respect to claim 2, Bondarenko teaches of wherein the address tracking circuit comprises a queue, and the address tracking circuit pushes the prefetch address into the queue after receiving the prefetch address, and removes an oldest historical prefetch address from the queue when the queue is fully filled (paragraph 67, 73, 82; where the address table is a FIFO memory and the address of the access to a previously prefetched data element is written into the table).

With respect to claim 3, Rafacz teaches of wherein the access address corresponds to a cache miss occurring in an upper level cache unit of the prefetcher (fig. 1; paragraph 29; where the access request is a request that missed in the cache).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafacz, Bondarenko, and Hadimioglu as applied to claim 3 above, and further in view of Mayfield et al. (US 6,446,167).
With respect to claim 4, Rafacz teaches of wherein the prefetcher is set in a first level cache unit of a processor (fig. 1, items 14, 16; paragraph 28).
Rafacz fails to explicitly teach of the upper level cache unit is a load/storage unit of the processor.
However, Mayfield teaches of the upper level cache unit is a load/storage unit of the processor (fig. 2; column 4, lines 42-49; where misses coming out of the load/store unit are handled by queue 207 into the prefetcher).
Rafacz, Bondarenko, Hadimioglu, and Mayfield are analogous art because they are from the same field of endeavor, as they involve prefetching.
It would have been obvious to one of ordinary skill in the art having the teachings of Rafacz, Bondarenko, Hadimioglu, and Mayfield before the time of the effective filing of the claimed invention to incorporate the load/store unit and cache hierarchy of Mayfield into the hierarchy of the processor the combination of Rafacz, Bondarenko, and Hadimioglu.  Their motivation would have been to more efficiently carry out operations to access the memory.
With respect to claim 5, Rafacz teaches of wherein the prefetcher is set in a second level cache unit of a processor (fig. 1, items 18, 20; paragraph 28).
 	Mayfield teaches of the upper level cache unit is a first level cache unit of the processor (fig. 2; column 4, lines 42-49, column 5, lines 45-column 6, line 5; where misses coming out of the L1 are handled by prefetcher from the L2).
The reasons for obviousness are the same as indicated with respect to claim 4 above.
With respect to claim 6, the combination of Rafacz, Bondarenko, Hadimioglu, and Mayfield teaches of wherein the prefetcher is set in a third level cache unit of a processor, and the upper level cache unit is a second level cache unit of the processor (Mayfield, fig. 2; column 4, lines 42-49, column 5, lines 45-column 6, line 5; where misses coming out of the L2 cache are handled by the L3 prefetch control).
The reasons for obviousness are the same as indicated with respect to claim 4 above.
Claims 7, 19-20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafacz, Bondarenko, and Hadimioglu as applied to claim 1 above, and further in view of Gonion (US 2013/0318306).
With respect to claim 7, the combination of Rafacz, Bondarenko, and Hadimioglu fails to explicitly teach of wherein the second prefetch information comprises a prefetch amount, a first base address, and a second stride.
However, Gonion teaches of wherein the second prefetch information comprises a prefetch amount, a first base address, and a second stride (paragraph 48; number of addresses to prefetch, prefetch starting address, and stride length).

Rafacz, Bondarenko, Hadimioglu, and Gonion are analogous art because they are from the same field of endeavor, as they involve prefetching.
It would have been obvious to one of ordinary skill in the art having the teachings of Rafacz, Bondarenko, Hadimioglu, and Gonion before the time of the effective filing of the claimed invention to incorporate maintaining the stride length, prefetch starting address, and number of addresses to prefetch in the controller of the combination of Rafacz, Bondarenko, and Hadimioglu as taught in Gonion.  Their motivation would have been to efficiently modify the prefetch information while prefetching is in progress (Gonion, paragraph 48).
With respect to claim 19, the combination of Rafacz, Bondarenko, Hadimioglu fails to explicitly teach of wherein the second prefetch information at least comprises a prefetch amount and a second stride, and the prefetcher further generates (PN-1) additional prefetch addresses according to the prefetch address and the second stride and prefetches a plurality of data according to the prefetch address and the (PN-1) additional prefetch addresses, wherein PN is the prefetch amount.

the prefetcher further generates (PN-1) additional prefetch addresses according to the prefetch address and the second stride and prefetches a plurality of data according to the prefetch address and the (PN-1) additional prefetch addresses, wherein PN is the prefetch amount (paragraph 48; as the number of addresses to prefetch are prefetched according to the stride length, one less than that are prefetched in addition to the starting prefetch address).
	The reasons for obviousness are the same as those indicated with respect to claim 7 above.
With respect to claim 20, Gonion teaches of wherein an ith additional prefetch address of the (PN-1) additional prefetch addresses is the prefetch address plus i times of the second stride, wherein i is a positive integer between 1 and (PN-1) (paragraph 48; as is known to one of ordinary skill in the art that in stride based prefetching that the address being prefetched is incremented by the stride length for each prefetch.  For example the 1st additional prefetch address is the prefetch address plus the stride length, which is 1 * stride length).
The reasons for obviousness are the same as those indicated with respect to claim 7 above.
With respect to claim 30, the combination of Rafacz, Bondarenko, Hadimioglu, teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.

However, Gonion teaches of wherein the second prefetch information comprises a second stride and a prefetch amount (paragraph 48; number of addresses to prefetch, prefetch starting address, and stride length); and
generating (PN-1) additional prefetch addresses according to the prefetch address and the second stride, and prefetching a plurality of data according to the prefetch address and the (PN-1) additional prefetch addresses, wherein PN is the prefetch amount (paragraph 48; as the number of addresses to prefetch are prefetched according to the stride length, one less than that are prefetched in addition to the starting prefetch address).
Rafacz, Bondarenko, Hadimioglu, and Gonion are analogous art because they are from the same field of endeavor, as they involve prefetching.
It would have been obvious to one of ordinary skill in the art having the teachings of Rafacz, Bondarenko, Hadimioglu, and Gonion before the time of the effective filing of the claimed invention to incorporate maintaining the stride length, prefetch starting address, and number of addresses to prefetch in the controller of the combination of Rafacz, Bondarenko, and Hadimioglu as taught in Gonion.  Their motivation would have been to efficiently modify the prefetch information while prefetching is in progress (Gonion, paragraph 48).

Allowable Subject Matter
Claims 21-29 are allowed.
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 8, the prior art does not teach or suggest, “reset the counting value and increase an offset ratio when the counting value is greater than a first threshold; and take a product of the increased offset ratio and the prefetch amount as the updated offset amount,” in the context of the claims.
With respect to claim 12, the prior art does not teach or suggest, “reset the counting value and increase an offset ratio when the counting value is greater than a first threshold; and take the product of the increased offset ratio and the prefetch amount as the updated offset amount,” in the context of the claims
With respect to claim 16, the prior art does not teach or suggest, “a multiplying circuit, receiving the stride and the offset amount, and multiplying the stride and the offset amount to generate a reference product; a first adder, coupled to the multiplying circuit, receiving the reference product and the first base address, and adding the reference product and the first base address to generate a first prefetch base address,” in the context of the claims.
With respect to claims 21-29, specifically claim 21, the prior art of Bondarenko teaches selecting the best prefetch offset from a group of candidate prefetch offsets determining a first base address and a prefetch amount according to a score of the stride,” in combination with the other claimed limitations.

Response to Arguments
Applicant's arguments with respect to independent claims 1 and 30 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138